This appeal is from a judgment of conviction in the circuit court of Choctaw county for failure to work the public road.
In the preparation of this transcript, there is no semblance of a compliance with the rules of court. The trial judge interpolates in his certificate the following statement:
"And while not in form required by law, as I understand the law, yet it is substantially correct as to the proceedings had," etc.
The complaint in the county court was not void, even though defective. A judgment of conviction in that court, based upon the complaint, was sufficient to support an appeal to the circuit court.
In the circuit court the defendant was tried upon a complaint filed by the solicitor. The demurrers, as interposed, were properly overruled. On the trial in the circuit court there was evidence which tended to make out and sustain the material allegations of the complaint. Some of the state's evidence was denied by the defendant, and under the evidence other conflicts were apparent. This made a jury question. The affirmative charge was not available to defendant.
We gather from the record that the defendant undertook to justify his admitted failure to work the designated public road during the year 1923 by setting up an alleged indebtedness due him by the county for services rendered as road overseer in the year 1921. Aside from the undisputed fact that appellant was excused from all road duty for the year 1922, as compensation for his claim as road overseer for the preceding year, under no condition could he defeat his obligation for road duty to the county because the *Page 172 
county owed him. An indebtedness by the county, due to one liable for road duty, cannot be taken as an exemption from the performance of such road duty.
The oral charge of the court was explicit and extremely fair to this appellant. Under the evidence adduced upon this trial the jury were authorized to find and render the verdict contained in this record. The trial throughout proceeded without error of a reversible nature. The judgment appealed from is therefore affirmed.
Affirmed.